DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 15/774,160 on August 29, 2022. Please note Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 2, 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. ( US 2015/0029109 A1 ) in view of Sawai ( US 2011/0050566 A1 ).

	Chou teaches in Claim 1:
	A hand held electronic device (10) including an air mouse unit for communicating with a remote host device (30) having a display screen (32) on which a cursor is displayed ( Figure 11, [0065]-[0067] disclose a handheld remote controller 10 which communicates with a TV set 20, which also has a cursor ), 
wherein during operation as an air mouse the component of the movement of the device in horizontal (yaw) and in vertical (pitch) direction controls the movement of the cursor in an associated direction ( Figure 11, [0067] discloses multiple modes for the remote controller 10, such as an air mouse mode in which the remote controller can move in the air, and the cursor can move along with the movement of the remote controller. It is clear that horizontal and vertical movement of the controller can be communicated to the display and the cursor will mimic the movement accordingly ), 
said device comprises an elongated body (11) having a first face fitting in the hand that holds the device and a second opposite face which has at least a region easily accessible by a free finger of the holding hand for being touched ( Figures 1 and 11, [0021] disclose the elongated body of the remote controller with the palm of the hand fitting around the first/bottom face of the device, as shown in Figure 11. The second/top face of the device is accessible by the user’s thumb, at the very least, as shown and this is for actuation of the touch panel 170, etc, on the front face ), 
the second face has a control field (35, 36) in said accessible region ( Figure 2, [0021], [0024] discloses a cover lens 150 (read as a control field as this is contacted by the user, part of touch panel 170) ), and a touch sensor is arranged under the control field (35, 36) that senses when said control field (35, 36) is touched by the finger and when the finger is moved thereon ( Figure 2, [0021], [0024] discloses a touch sensor 110 which is arranged under the cover lens 150 and is capable of sensing touch point ); but

Chou does not explicitly teach wherein the device is “wherein the air mouse unit has a deflection control unit (27) controlling the speed of the cursor movement on said display screen (32) of said remote host device (30) in response to a unity movement said air mouse, and a processor (43) is connected to said touch sensor that controls said deflection control unit (27) to increase or decrease said speed of the cursor control by movement of said air mouse unit in response to a predetermined first finger movement on said control field (35,36).”

However, in the same field of endeavor, air mice, Sawai teaches of an input device 200 which is capable of multiple modes, similar to Chou, ( Sawai, Figure 1, [0054] ). In particular, Figures 11, 12 and 16, [0109]-[0111], [0118], [0121]+ disclose a method of determining a moving speed of the pointer 162 on display region 160. Here, the faster or slower the finger moving speed is, the shorter or longer the detection/speed of the cursor is. To clarify, the moving amount of the pointer within the display region is changed depending on the finger moving speed on the air mouse (see Figure 11; read as akin to the control field of Chou). Please note the ability to determine the finger movement speed (read as a unity movement and both Chou and Sawai teach of an air mode/3D mode in which the device/remote moves (read as a unity movement. Furthermore, finger movement on the device, such as Sawai’s Figures 11/12 would also suffice as movement) and can adjust the cursor movement speed accordingly (read as a deflection control unit) and this is part of correction processing performed by the computing processor, [0079]. To further clarify, Chou teaches of multiple modes, including movement on the touch sensor as well as movement of the entire device and Sawai focuses on movement on the touch sensor to be able to adjust the curser speed. As combined, one of ordinary skill in the art would be able to combine the teachings of both references to be able to use an air mouse which can control the speed of a cursor. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement movement amount determination of the pointer to correspond with the moving speed of the finger, as taught by Sawai, with the motivation that by better correlating the two, operability will not be deteriorated, but rather improved, ( Sawai, [0120] ).

	Chou teaches in Claim 2:
	The device as claimed in claim 1, wherein said cursor movement is allowed or prohibited to function depending on whether said control field (35, 36) is touched or left untouched. ( [0066]-[0067] disclose the various modes and how to toggle between them, such as by touching on the top of the sensor for about ten seconds, etc. It is clear that functionality is allowed or prohibited based on actions/inputs on the touch sensor )

	Chou teaches in Claim 4:
	The device as claimed in claim 1, wherein said processor (43) is programmed to detect when a predetermined second finger movement is sensed different from said first movement, and in response to said detected second movement said air mouse function is terminated and the control of the cursor movement is taken over by the movement of the finger on said control field (35) as if was a touch pad. ( [0067] discloses toggling between the different modes. In this mode, by pressing on the touch sensor for about ten seconds, it will trigger the cursor to move along the movement of the finger on the touch sensor (read as a touch pad mode), different than the air mouse mode, for example )

	Chou and Sawai teach in Claim 18:
	The device as claimed in claim 1, wherein the speed of said cursor control is increased or decreased depending on the distance of the momentary finger position from an initial finger position when moved up or down along a direction on said control field (35, 36). ( Sawai, Figures 11, 14, [0101]+, etc disclose movement of the finger on the air mouse which is then translated into the display region 160, notably to the cursor 162. [0118] discloses a correlation between the finger moving speed and the moving amount of the pointer 162, described in terms of longitudinal and lateral moving amounts of the cursor being directly related/based on the finger movement. Respectfully, as Figure 14 shows, the direction and distance component are also measured, i.e. distance from an initial finger position to a new position )

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chou et al.
	( US 2015/0029109 A1 ) in view of Sawai ( US 2011/0050566 A1 ), as applied to Claim 
	2, further in view of Piot et al. ( US 7,696,980 B1 ).

	As per Claim 3:
	Chou and Sawai do not explicitly teach “wherein said touch includes a contact with a pressure higher than a predetermined threshold value.”

However, in the same field of endeavor, pointing devices, Piot teaches of a touch sensor 540 which can measure finger location on a touch pad and also finger pressure on a surface, ( Piot, Column 10, Lines 34-56 ). In particular, by measuring the pressure, it can be compared to a threshold/predefined value, aspects such as resolution, etc, can be adjusted, ( Column 4, Lines 49-65 ). As combined with Chou and Sawai, who both teach of touch sensors, a pressure component can be integrated.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the pressure aspects, as taught by Piot with the motivation that by adjusting the resolution through simple pressure application, this can lead to comfortable wrist movement when using the device, and reduce the resolution in a progressive way, ( Piot, Column 4, Lines 39-48 ).

7.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al.
	( US 2015/0029109 A1 ) in view of Sawai ( US 2011/0050566 A1 ), as applied to Claim 
	1, further in view of Gomez et al. ( US 2014/0145955 A1 ).

Sawai teaches in Claim 5:
	The device as claimed in any of claims 1 to 4, wherein said body comprises a displacement sensor (22) generating a signal when said control field (35, 36) is pressed anywhere and a slight bending of said body (11) takes place ( Sawai, [0061]-[0062] discloses, among other citations, of pressing on the sensor unit or a button which can detect a pressed position (read as a slight bending) ); but

Sawai and Chou do not explicitly teach wherein “said control field (35) is virtually divided into a left field (37) and a right field (38), and said signal generated by said displacement sensor (22) is associated with said left or right fields (37, 38), respectively to have said processor (23) generate a left mouse click signal or a right mouse click signal towards said remote host device (30) depending on whether said left or right field (37, 38) has been pressed.”

However, in the same field of endeavor, air mice, Gomez teaches of a smart mobile device which has a touch screen, ( Gomez, Figure 2, [0030] ). In particular, there are various zones with a centre zone which displays a virtual mouse with its left and right buttons 207 to input click commands. Depending on the particular part of the zone which is contacted, the associated functionality will be executed. Gomez teaches in Claim 3, etc, of displacement signals which can be generated and regardless, it is clear that it can be detected when a particular zone is contacted, leading to a pressure/displacement value.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the virtual mouse as it can replace a physical mouse, leading to convenience, etc, ( Gomez, [0036] ).

	Sawai teaches in Claim 6:
	The device as claimed in claim 5, wherein said control field has a separated narrow scroll field portion (36) extending substantially along the longitudinal direction of said body (11) and connected to said processor (23), and the touching and movement of this scroll field portion (36) by finger triggers said processor (23) to generate a scroll signal towards said remote host device (30) interpreted as scrolling the cursor up or down depending on the sense of finger movement on said scroll field (36). ( Sawai, Figure 2, [0063] disclose a scroll processing mode which can be enabled and upon activation, a finger is moved on the operation panel 224 to scroll the display contents depending on the moving direction of the finger )

	Sawai teaches in Claim 7:
	The device as claimed in claim 6, wherein said processor (23) is programmed to sense when said scroll field (36) has been pressed and to generate then a central mouse click signal forwarded to said remote host device (30). ( As disclosed in the reasoning above, Sawai, [0063] discloses that the scroll mode operation must first be activated and upon doing, a subsequent input is made to the central part 224 (as shown in Figure 2), in order to generate the signal to scroll the display contents )

	Sawai teaches in Claim 8:
	The device as claimed in claims 6 or 7, wherein said scroll field (36) is designed as a recess (19) on said second face to enable sensing when a finger is placed thereon. ( Sawai, Figure 3, [0066] discloses the area for part 224 is curved inward to the device, i.e. a recess )

Response to Arguments
8.	Applicant’s arguments considered, but are respectfully not persuasive.
	While Chou does not disclose the entirety of Claim 1, Sawai is cited to teach of aspects of the cursor speed, i.e. the missing concept/limitations that Chou does not explicitly teach. 
	Both Chou and Sawai teach of air mice and Sawai teaches of detecting finger movement in order to change the cursor speed. Applicant argues that the present invention is able to determine position orientation, but respectfully, this is not claimed and in general, Applicant’s arguments are not consistent/portrayed with the claim language. In contrast actually, the claim language notes to increase or decrease the speed of the cursor control in response to a predetermined first finger movement. Again, the concept of position/orientation, etc, are not detailed in Claim 1 and notably, the emphasized part is indeed reasonably taught by Sawai who again, uses finger movement to adjust the cursor speed.
	Applicant argues the definition of the term speed. However, this term is not specially defined in the specification or the claims and examiner is able to use broadest reasonable interpretation when addressing this limitation. Clearly, Sawai teaches of an example of controlling the cursor speed. Even though it is related to other functions, such as magnification, or in general, GUI aspects, this does not discount or change the meaning of the term “speed”.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621